KLEINFELD, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority’s rejection of the Idaho Conservation League’s1 and the Forest Service Employees for Environmental Ethics’ intervention of right under Rule 24(a) and with the holding that the plaintiffs have standing to pursue this action. I must part company with the majority, however, in its treatment of permissive intervention under Rule 24(b) and in its reversal of the preliminary injunction.
Under Sports Form,,2 we review preliminary injunctions only for abuse of discretion. It is not enough that we disagree with the district judge. We cannot reverse if we merely “would have arrived at a different result if[we] had applied the law to the facts of the case;” rather, we must conclude that “the district court relied on an erroneous legal premise or abused its discretion.”3 Such a determination cannot be made in this case.

A. Permissive Intervention

The majority relies on Rule 24(b)(2), permitting intervention “when an applicant’s claim or defense and the main action have a question of law or fact in common.” There is no such commonality in this case.
The majority correctly recognizes that “private parties do not have a ‘significant protectable interest’ in NEPA compliance actions.”4 The majority quotes further from Wetlands: “The rationale for our rule is that, because NEPA requires action only by the government, only the .government can be liable under NEPA. Because a private party can not violate NEPA, it *1127can not be a defendant in a NEPA compliance action.”5 All perfectly correct so far.
What our precedent does not countenance is how the majority can conclude the Conservation League and the Employees have no “protectable interest” and “can not be a defendant in a NEPA compliance action,” but somehow then find a “question of law or fact in common” with the main action. What, exactly, would that “common question” be? The District Court granted the injunction for failure to comply with NEPA. This is a NEPA compliance action. Our precedent clearly holds private parties have no protectable interest as defendants in NEPA compliance actions. In Portland Audubon Society, we held NEPA provided “no protection” for the would-be private intervenors.6 We have reaffirmed the holding of Portland Audubon Society repeatedly.7 How can NEPA, which offers “no protection” to the Conservation League and the Employees offer them a common “claim or defense” with the main action? I am mystified.
The majority admits that “the interve-nors do not have an independent protecta-ble interest.”8 The majority nevertheless claims the intervenors assert “defenses of the Roadless Rule directly responsive to the claim for injunction” and have “an interest in the use and enjoyment of road-less lands.”9 This is plainly insufficient under Rule 24(b), which requires common claims or defenses, not merely parallel but distinct interests. The government’s interest in this action is in compliance with the procedural requirements of NEPA, not in the enjoyment of national forests. The intervenors cannot possibly assert a claim or defense “common” with those asserted by the government defendants when the government is the only party bound by NEPA. The would-be intervenors have no claims or defenses at all — because they cannot be a defendant in a NEPA action— much less a claim or defense “common” to those of the government.
■ Essentially, the majority holds that as long as a would-be intervenor asserts a defense that is “responsive” to the claims against the proper party defendant, intervention is proper. The majority’s position would allow intervention by virtually anyone who has some affected interest, for anyone can say “I agree that the government has this particular defense.” Such a result is absurd and robs the “common question” provision of Rule 24(b) of any meaning. Standing and Rule 24(b) intervention are not the same, but the majority collapses them into one test. It is telling, but unsurprising, that the majority offers no precedent of any sort to support this expansive reading of Rule 24(b).10
*1128My disagreement with the majority is heightened by Portland Audubon Society. The majority cites Portland, but distinguishes it as applying only to intervention under Rule 24(a). The precedents do not support the majority’s distinction. What the majority doesn’t say is that the Portland panel relied entirely on a Seventh Circuit case, Wade v. Goldschmidt.11 Although the Portland panel was not faced with the issue of permissive intervention in a NEPA case, the Wade court was, and squarely rejected it. “Thus, as it should be clear from our discussion of intervention of right it cannot be said that any of the applicants’ claims or defenses and the present action have a question of law or fact in common as. to satisfy the requirement for permissive intervention pursuant to Rule 24(b)(2).”12

B. The Preliminary Injunction

I, of course, would not reach the merits of this appeal as I believe intervention was improperly granted and the only proper defendant, the United States, did not appeal. Nevertheless, as the majority does reach the issue of the propriety of the injunction, I will respond to the majority’s position. In the main, I agree with the numerous procedural problems in the implementation of the Roadless Rule identified by the district court, and would affirm for that reason, but I will point out some of the more egregious deficiencies.
The majority correctly notes that the Forest Service must consider alternatives to the proposed rule under NEPA, and appropriately recognizes that the regulations demand the Service produce a statement that “Vigorously explore[s] and objectively evaulate[s] all reasonable alternatives.”13 The majority notes the stated objective of the Service was to “prohibit[ ] activities that have the greatest likelihood of degrading desirable characteristics of inventoried roadless areas.” The so-called action “alternatives” offered by the Forest Service were: 1) ban road construction and repair but allow timber harvesting, 2) ban road construction and repair but allow timber harvesting only for stewardship purposes, and 3) ban road construction and repair and all timber harvesting. These “alternatives” differ only in how they handle timber harvesting; all of them ban road construction. They omit the obvious alternative of not banning road construction and repair. Thus the agency failed, as the district court found and the agency concedes, to give a “hard look” at all the alternatives.
The majority defends the “alternatives” offered by the Service on the ground that to offer other alternatives would have been “inconsistent” with the policy objectives of the Service. That contention is belied by the majority’s own characterization of the Service’s objective as preventing degradation of roadless areas. There are innumerable alternatives that would have met this objective. To name a few: allowing road construction with limits on density, allowing construction of roads made of certain materials only, or limiting use of the *1129roads to low-emission vehicles. We have held previously, “The existence of a viable but unexamined alternative renders an environmental impact statement inadequate. An agency’s consideration of alternatives is adequate if it considers an appropriate range of alternatives, even if it does not consider every available alternative.”14 The alternatives in this case do not meet that standard, and thé alternatives requirement is “the heart of the environmental impact statement.”15 The majority writes as if the stated objective wére banning roads in roadless areas. Such was not the case, and could not be the case under circuit precedent.16 Roads may be necessary to protect the forests and those who have property affected by them from avoidable destruction by fire, insects, and disease.
The majority claims “The NEPA alternatives requirement must be interpreted less stringently when the proposed agency action has a primary and central purpose to conserve and protect the natural environment, rather than to harm it.” No citation of authority for this proposition is provided. It makes no sense. The national forests were established to provide a source of timber and to protect the flow of water.17 “National forests [at their creation] were not to be reserved for aesthetic, environmental, recreational, or wildlife-preservation purposes.” 18 They are not the same as 'wilderness areas, and the national forests are not “natural ‘ environments.” They’ve been a managed rather than a natural environment for a hundred years. For most of that time they were managed to serve as a fedéral tree farm, supplying timber as a renewable resource. It also makes no sense to assume, as the majority opinion does, that roadlessness will “conserve and .protect” the forests. The plaintiffs submitted evidence that roadlessness.may promote forest fires, insect infestation, and disease. .
NEPA also requires that the Service involve the public and allow interested persons an opportunity to comment.19 As the majority states: “[the] notice requirement assures That interested parties are aware of and therefore are able to participate meaningfully in the entire EIS process, from start to finish”20 Here, in an action involving two percent of the land mass of this country, the Service allowed a mere 69 day public comment period.21 The district judge made a finding of fact that state maps of the affected area were not available until, one month .after the public comment period ended. Many responses were received in the final week, and the Service did not deign to respond. The documents offered to the public contained bizarre, Orwellian terms like “roaded road-less.” To top it all off, 4.2 million acres *1130were added after the public comment period ended.
The District Court’s factual findings are extensive and damning: “It appears from this record that the message disseminated during the development of the EIS was perceived by the public to be, at best, confusing and, at worst, inadequate. Public comment reflects concerns regarding the identity, and definition, of ‘unroaded areas’ and inventoried roadless areas; the inadequacy of information presented during the scoping process, including the inadequacy of the Forest Service Staff who conducted the public comment meetings during this process; the failure to engage in meaningful consultation with the Koote-nai tribe; and the brief comment periods, and failure to grant reasonable requests for time ... [T]he evidence is that the Forest Service did not, and in fact could not, provide such meaningful disclosure as descriptions and maps of the areas to be impacted by the rule were unavailable and Forest Service representatives were ill-prepared to answer the questions and concerns of the general public.”22
As to the maps, the majority credits the government for providing them at all, even while noting they might have been “less than ideal.” The “less than ideal” maps are forgiven by the majority because the plaintiffs had been in “ongoing studies and discussions with the Forest Service about roadless areas for several years.” So, the majority argues, even if the maps were inadequate, the plaintiffs had “actual notice” of the areas to be affected. Our precedent is to the contrary. “Moreover, the procedural requirements prescribed in NEPA and its implementing regulations are to be strictly interpreted to the fullest extent possible in accord with the policies embodied in the Act. Grudging, pro forma compliance will not do.”23 Furthermore, a member of the Kootenai Tribe’s Council provided an affidavit stating that a Forest Service representative spoke to the tribe only once, and at that visit could not tell the tribe the impact of the Roadless Rule on tribal rights or what they could expect when the rule was enacted. So much for the regulation requiring the Service to invite the participation of Indian Tribes.24
The district court did not abuse its discretion or clearly err on the facts in determining that the procedure followed by the government was “grossly inadequate.” There is no basis for reversing the sound factual findings of the district court.
The district court was correct in its view that the plaintiffs had a strong likelihood of success on the merits, and was correct in concluding that the demonstration of harm sufficed to justify the injunction.25
The Roadless Rule does not preserve the status quo. It changes it, massively, for two percent of the entire land area of the United States. And by increasing the risk of forest fires, it threatens additional land and people, such as the Kootenai Tribe and the people of Idaho who brought this suit.
What we have here is a ease where the agency attempted a massive management change for two percent of the nation’s land on the eve of an election, and shoved it through without the “hard look” NEPA *1131required, as the district court so found and the agency itself now acknowledges. The majority says, “No, it was a good enough look,” but the agency prefers to take a harder look at all the alternatives. To the extent that policy preferences, for pristine wilderness, or fire suppression, or logging, or recreation, or anything else, bear on the issue, the elected organs of government ought to balance those interests. There is no justification for abandoning our precedents on intervention in NEPA actions in order to prevent the government from taking a harder look at a massive policy change.

. The Conservation League was joined by other environmental groups. For the sake of simplicity and readability, I will refer to them collectively as the Conservation League.


. Sports Form, Inc. v. United Press Int'l, Inc., 686 F.2d 750 (9th Cir.1982).


. Id. at 752.


. Majority Op. at 1108 (quoting Wetlands Action Network v. United States Army Corps of Eng’rs, 222 F.3d 1105, 1113-14 (9th Cir.2000)).


. Majority Op. at 1108 (quoting Wetlands Action Network v. United States Army Corps of Eng’rs, 222 F.3d 1105, 1114 (9th Cir.2000) (internal citations and quotations omitted)).


. Portland Audubon Society v. Hodel, 866 F.2d 302, 309 (9th Cir.1989).


. Sierra Club v. EPA, 995 F.2d 1478, 1485 (9th Cir.1993) (discussing intervention in NEPA case: "Since NEPA requires only action by the government, no private party can comply with NEPA. It is for that reason that in a lawsuit to compel compliance with NEPA, no one but the federal government can be a defendant”); Churchill County v. Babbitt, 150 F.3d 1072, 1082-83 (9th Cir.1998), amended, 158 F.3d 491 (9th Cir.1998) (holding private intervenor-properly rejected in merits phase of NEPA case and citing Sierra Club and Portland Audubon); Wetlands Action Network v. U.S. Army Corps of Engineers, 222 F.3d 1105, 1114 (9th Cir.2000) (affirming denial of intervention by private party in merits phase of NEPA case and citing Churchill County).


. Majority Op. at 1110.


. Majority Op. at 1111.


.There is precedent going the other way. See EEOC v. Pan American World. Airways, 897 F.2d 1499, 1509-10 (9th Cir.1990) (when would-be intervenor’s substantive rights terminated by EEOC action, no jurisdictional basis for permissive intervention). Here, the intervenors never had a right to defend the NEPA claim.


. 673 F.2d 182 (7th Cir.1982) (per curiam).


. Id. at 187.


. 40 C.F.R. § 1502.14.


. Resources Ltd. v. Robertson, 35 F.3d 1300, 1307 (9th Cir.1994) (internal citations and quotations omitted).


. 40 C.F.R. § 1502.14.


. City of Carmel-by-the-Sea v. United States Dep’t of Transp., 123 F.3d 1142, 1155 (9th Cir.1997) (agency may not define objective in "unreasonably narrow terms” to foreclose alternatives).


. United States v. New Mexico, 438 U.S. 696, 707, 98 S.Ct. 3012, 57 L.Ed.2d 1052 (1978).


. Id. at 708.


. 40 C.F.R. § 1506.6(a); 5 U.S.C. § 553(c).


. Majority Op. at 1116 (emphasis added).


. The majority asks rhetorically how we might decide the precise number of days needed. Majority Op. at 1119. That is not the question before us. The question is whether 69 days was enough. Given the large land area in question, the 700 page *1130FEIS, and the 1,600,000 comments received, it was not.


. Kootenai Tribe v. Veneman, 142 F.Supp.2d 1231, 2001 WL 522031 at 15-17 (2001) (order) (emphasis added).


. California v. Block, 690 F.2d 753, 769 (9th Cir.1982) (internal citations and quotations omitted).


. 40 C.F.R. § 1501.7(a)(1).


. See Republic of the Philippines v. Marcos, 862 F.2d 1355, 1362 (9th Cir.1988).